,Per Curiam.
The writ of certiorari was issued in this case to review an order made by Judge Dungan on the 6th day of September, 1924, relieving the Independent New Jersey "Verein, the defendant, from an assessment for benefits or local improvements, levied by the board of commissioners of assessment, for local improvements of the town of Irvington, on the ground that the defendant is exempt from such an assessment, the property being used exclusively for eenletery purposes.
The question involved is the meaning of the phrase "all public taxes, rates or assessments,” in the Cemetery Associations act, as applied to the lands and property of such associations. Comp. Stat, of N. J., p. 375, § 8. Judge Dungan filed an opinion, in which the facts aré fully stated, and the reasons for his conclusion. We aire satisfied with that opinion, and affirm the order for the reasons stated by Judge Dungan.
The order is affirmed and the writ of certiorari is dismissed, with costs. •